Citation Nr: 0022369	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-40 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than August, 17, 
1994, for a grant of service connection for cervical 
spondylosis, post-traumatic stress disorder, fractured right 
and left mandibles, and a fractured nose, to include 
consideration of whether there is clear and unmistakable 
error in a July 1983 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from October 1975 to November 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 1996 and April 
1997 which granted service connection for the above 
referenced disabilities, and assigned an effective date of 
August 17, 1994, for each of the grants of service 
connection.

The Board notes that, in his substantive appeal of April 
1999, the veteran had requested a hearing before a traveling 
Member of the Board at a local VA office.  More recently, 
however, in a letter dated in December 1999, the veteran 
indicated that he wished to forego a hearing at the RO and 
have the case directly sent to the Board.  The RO asked the 
veteran's representative to confirm that this indicated that 
he no longer desired a hearing.  The representative 
subsequently responded that he had left four messages with 
the veteran, but had not received a return call.  He 
recommended that the RO act on the veteran's last request and 
send the case to the Board.  In light of the foregoing, the 
Board concludes that the veteran no longer desires a hearing 
before the Board.  


FINDINGS OF FACT

1.  The deferred rating of July 1983 did not adjudicate the 
claim for service connection for injuries sustained due to an 
assault in service on March 31, 1977.

2.  The veteran's claim for service connection for injuries 
pertaining to an assault in service was first denied by the 
RO on June 22, 1987, based on a determination that the 
injuries were not incurred in the line of duty because the 
veteran was absent without leave on March 31, 1977, when the 
injuries occurred. 

3.  The veteran did not file a notice of disagreement within 
one year of the June 1987 decision.

4.  The decision of June 22, 1987, which denied service 
connection for injuries pertaining to an assault in service 
was based on the correct facts as they were known at that 
time, and was in accordance with the existing law and 
regulations.

5.  The veteran did not reopen his claim for service 
connection for injuries sustained due to an assault in 
service until August 17, 1994.


CONCLUSIONS OF LAW

1.  The deferred rating decision of July 1983 is not a final 
decision which is subject to review for clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

2.  The decision of June 22, 1987, which denied service 
connection for injuries sustained due to an assault in 
service became final when the veteran did not file a notice 
of disagreement within one year after notification of the 
decision.  38 U.S.C.A. § 7105 (West 1991).

3.  The decision of June 22, 1987, which denied service 
connection does not contain clear and unmistakable error.  
38 C.F.R. § 3.105(a) (1999).

4.  The criteria for an effective date earlier than August 
17, 1994, for service connection for injuries sustained due 
to an assault in service are not met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.  

The Board's review of the claims file shows that the 
veteran's service medical records show that he was treated 
for multiple injuries which he sustained when he was involved 
in a fight or an assault on March 31, 1977.  A statement of 
medical examination and duty status dated April 17, 1977, 
indicates that the veteran was beaten while at a night club.  
It was noted that he was scheduled to perform extra duty at 
that time as a result of a Field Grade Article 15.  The 
veteran's commander checked boxes on the form indicating that 
the injury was not considered to have been incurred in the 
line of duty, and that a formal line of duty investigation 
was required.  The report of an investigation dated in May 
18, 1977, shows that the investigation revealed that the 
veteran had been absent without leave at the time that he 
sustained the injuries.  The finding was that the injuries 
were incurred "not in line of duty - not due to own 
misconduct."  

The veteran filed his original claim for disability 
compensation in April 1983.  He described the disabilities 
for which he sought compensation as a nervous disorder and 
residuals of an attack in Germany on March 31, 1978.  He 
specified a broken right jaw, scars from surgery, a broken 
nose and post psychological trauma.  A deferred rating 
decision of April 22, 1983, by the RO in Winston-Salem, North 
Carolina, shows that, in addition to other development, the 
veteran was to be provided with a VA Form 21-4176 (Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension).  On that same date, the RO requested a physical 
examination.  A reference slip dated June 24, 1983, shows 
that the VA medical center reported (by checking a box) that 
the veteran either did not report or failed to cooperate.  
Boxes indicating that the mail had been returned or that the 
veteran had moved out of state had not been checked.  

In a deferred rating decision of July 5, 1983, it was stated 
that the veteran had failed to prosecute his claim, and that 
the evidence was insufficient for rating purposes.  A letter 
from the RO to the veteran dated July 7, 1983, states that:

We cannot grant your claim for disability 
benefits.  

Claimants must undergo an examination 
when requested, and you failed to report 
for a scheduled examination.  No further 
action will be taken unless we receive 
notification of willingness to report for 
examination.  If you do so, an 
examination will be rescheduled and the 
claim will be reconsidered when the 
examination is completed.  

The Board notes that the letter shows the veteran's name, but 
does not reflect the address to which it was mailed.  The 
only address shown is the return address for the RO.  A copy 
of the envelope in which the letter was mailed is not of 
record.  No reply from the veteran was received.  

The RO did not take any additional action with respect to the 
claim until a deferred rating decision dated in February 1985 
which shows that a "4176" and a misconduct decision were 
needed.  Later in February 1985, three letters were mailed by 
the RO to the veteran.  The first letter requested that he 
submit evidence showing treatment of disabilities since 
service, the second letter notified that him that 
arrangements were being made for a physical examination, and 
the third requested that he complete and return an enclosed 
VA Form 21-4176 concerning the accident on March 31, 1977.  
The letters were all addressed to the address which the 
veteran had provided on his original claim of April 1983.  

The RO subsequently received VA treatment records in March 
1985.  A deferred rating decision dated in May 1985 indicates 
that it was,

Not a deferral.  Vet did not report for 
VAE; evidence in file is not adequate for 
rating.  Please consider vet's 
unresponsiveness to our evidence request 
of 2/12/85 in formulating our reason for 
disallowing claim.

It appears that no additional action was taken at that time.

In April 1987, the veteran submitted another application for 
compensation.  This application was received by the St. 
Petersburg Florida RO.  The veteran listed a new address on 
that application.  He reported that the diseases or injuries 
for which the claim was being made included a broken jaw, 
broken nose, and pinched nerves in the neck which occurred on 
March 31, 1977, while in Germany.  He also said that since 
discharge he had received psychological treatment and 
medication to suppress an emotional and nervous condition 
that resulted from that March 31, 1977, incident.  

Subsequently, in an administrative decision of June 1987, the 
RO concluded that, based on the evidence that the veteran was 
absent without leave at the time he was injured, the injuries 
were not incurred in the line of duty.  A letter dated later 
in June 1987 shows that the veteran was advised that the RO 
could not grant his claim for disability benefits.  On the 
reverse side of the letter, the veteran was provided 
information regarding his appellate rights.  Subsequently, in 
July 1987, the RO sent the veteran a letter which stated that 
the reason the RO was denying the claim was because all 
evidence of record indicated that he was absent without leave 
when he sustained injuries, and, therefore, the injuries were 
not sustained in the line of duty and compensation must be 
denied.  The veteran was again supplied with a form outlining 
his appellate rights.  

No additional correspondence was received from the veteran 
until March 1992, at which time he submitted another 
application for disability benefits for the same disorders.  
In a letter dated in May 1992, the RO in San Francisco, 
California, wrote to the veteran and advised him that he had 
been notified by letters dated in June and July 1987 that 
service connection could not be established because the 
evidence shows that the injuries were not incurred in the 
line of duty.  The veteran was instructed the previous 
decision was final unless he provided new and material 
evidence.  Subsequently, in May 1992, the veteran submitted 
additional service medical records showing treatment for the 
previously described injuries.  In a letter dated in July 
1992, the veteran reported that he had not received the 
letters from the RO in June and July 1987.  In a letter to 
the veteran dated in December 1992, the RO noted that the 
veteran had provided copies of his service medical records, 
but concluded that the claim must continue to be denied as 
the claim had been denied previously on the basis that the 
injuries were not incurred in the line of duty, and the 
service medical records provided by the veteran were not new 
and material as they had been considered previously.  
Enclosed with the letter was a form explaining the veteran's 
appellate rights.

No further correspondence was received from the veteran until 
August 17, 1994.  At that time he provided a written 
statement dated in August 1994 from a witness which was to 
the effect that he served with the veteran and that the 
veteran had not been absent without leave at the time he 
received his injuries.  In an administrative decision of June 
1995, the RO in Oakland, California, concluded that the 
injuries sustained by the veteran in March 1977 had been 
incurred in the line of duty.  Subsequently, in rating 
decisions of February 1996 and April 1997 the RO granted 
service connection for the above referenced disabilities, and 
assigned effective dates of August 17, 1994, for the grants 
of service connection.

II.  Analysis

The veteran contends that the RO made a mistake by refusing 
to assign an effective date earlier than August, 17, 1994, 
for a grant of service connection for cervical spondylosis, 
post-traumatic stress disorder, fractured right and left 
mandibles, and a fractured nose.  He asserts that the RO 
committed clear and unmistakable error in July 1983 by 
failing to grant his claims.  He asserts that the RO made 
multiple mistakes during that period of time.  He states that 
he never received a notice to report for an examination.  He 
also states that he and his representative never received 
notification of the July 1983 deferred rating decision which 
concluded that the evidence was not sufficient to allow 
adjudication of his claim.  He further states that the RO 
failed to follow applicable regulations because the evidence 
was in fact sufficient to allow adjudication of his claim 
because VA treatment records which had been obtained were 
adequate to substitute for a disability evaluation 
examination.  He also states that the VA failed to assist him 
in developing evidence in July 1983 which would have resolved 
the "line of duty" issue in his favor.  

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding service connection, will be accepted as 
being correct in the absence of clear and unmistakable error.  
See 38 C.F.R. § 3.105(a) (1999).  The Board notes, however, 
that the deferred rating in July 1983 did not deny the 
veteran's claim, but only concluded that the evidence was not 
sufficient to adjudicate that claim.  Therefore, it was not a 
final decision which is subject to review on the basis of 
clear and unmistakable error.  In the absence of a final 
decision, the Board has no jurisdiction to adjudicate the 
merits of the claim for revision of a decision of July 1983 
based on clear and unmistakable error.  

Moreover, even if, for the sake of argument, the July 1983 
deferred rating decision was considered to be a final 
decision, the criteria for a finding of clear and 
unmistakable error are not met.  "Clear and unmistakable 
error" is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Damrel v. Brown, 6 
Vet. App. 242, 245-246 (1994).  There is "clear and 
unmistakable error" when either the correct facts, as they 
were known at the time, were not before the adjudicator or 
where the statutory or regulatory provisions extant at that 
time were incorrectly applied.  A determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior decision.  
See Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  
Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).  

The Board notes that it is not manifestly clear that, if not 
for the alleged errors by the RO, the claim would have been 
allowed.  On the contrary, it appears that if the claim had 
been adjudicated in July 1983, the RO would have denied it on 
the same basis that it was later denied in 1987 (i.e., that 
the injuries which were incurred on March 31, 1977, were not 
incurred in the line of duty as they happened while the 
veteran was absent without leave).  With respect to the 
veteran's contention that the RO committed clear and 
unmistakable error by failing to assist him with developing 
evidence which could have resolved the line of duty issue in 
his favor, the Board notes that a failure to fully develop 
evidence is not considered to be clear and unmistakable 
error. "[T]he VA's breach of the duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record."  Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The Board also notes that any possible error in failing to 
properly address a letter to the veteran in July 1995 
notifying him of that conclusion contained in the July 1983 
deferred rating is essentially irrelevant to the claim for an 
earlier effective date.  Assuming that such an error in 
notifying the veteran that his claim would not be adjudicated 
until he reported for an examination occurred, the claim 
would have remained open and unadjudicated until it was 
denied by administrative decision of July 1987.  

Essentially the same analysis applies to the decision by the 
RO in March 1985.  It is not a final adjudication which is 
subject to review for clear and unmistakable error, as the RO 
only determined that there was insufficient evidence to 
adjudicate the claim.  Moreover, the Board notes that it is 
not manifestly clear that, if it had been adjudicated at that 
time, the claim would have been allowed.  On the contrary, it 
appears that if the claim had been adjudicated in March 1985, 
the RO would have denied it on the same basis that it was 
later denied in 1987 (i.e., that the injuries which were 
incurred on March 31, 1977, were not incurred in the line of 
duty as they happened while the veteran was absent without 
leave).

The veteran's claim for service connection for injuries 
pertaining to an assault in service was first denied by the 
RO through an adjudication of the merits of the claim on June 
22, 1987, based on a determination that the injuries were not 
incurred in the line of duty because the veteran was absent 
without leave at the time the injuries occurred.  The 
decision of June 22, 1987, which denied service connection 
for injuries pertaining to an assault in service was based on 
the correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.  The 
decision of June 22, 1987, which denied service connection 
does not contain clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (1999).  

The decision of June 22, 1987, which denied service 
connection for became final when the veteran did not file a 
notice of disagreement within one year after notification of 
the decision.  See 38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1999).  With respect to the 
veteran's contention that he did not receive notification of 
the decision in July 1987, the Board notes that in Evans v. 
Brown, 9 Vet. App. 273 (1996), the United States Court of 
Appeals for Veterans Claims held that, with respect to an 
appellant's contention that he was never notified of a 
previous RO decision or of his right to appeal that decision, 
the "presumption of regularity" applies to the mailing of 
notice of the RO decision to the appellant at his last known 
address of record.  The Court stated that an appellant's mere 
assertion of non receipt of notice of an RO decision, such as 
the appellant's assertion in this case, is not "clear 
evidence" to rebut the presumption of proper mailing. 

Although the veteran attempted to reopen his claim in June 
1992, he only submitted duplicate copies of previously 
considered service medical records.  The Board finds that the 
veteran did not reopen the claim for service connection for 
injuries related to the assault in service until August 17, 
1994, when he submitted the witness statement which weighed 
against the previous finding that he was absent without leave 
at the time he sustained injuries.  The effective date of an 
award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 1991).  
Accordingly, the criteria for an effective date earlier than 
August 17, 1994, for service connection for the disabilities 
are not met.



ORDER

An effective date earlier than August, 17, 1994, for a grant 
of service connection for cervical spondylosis, post-
traumatic stress disorder, fractured right and left 
mandibles, and a fractured nose is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


